United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 11-2450
                                 ___________

William R. Cody,                         *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
       v.                                * District Court for the
                                         * District of South Dakota.
Douglas T. Loen; Derrick Bieber;         *
Dennis Block; Deb Boddicker; Barbara * [UNPUBLISHED]
Boldt; Rodney Brockhoft; Mary            *
Burggraff; Gina Butterworth; A.          *
Cramer; Keith Ditmanson; Clifton         *
Fantroy; Lisa Fraser; Linda              *
Miller-Hunoff; William Irwin;            *
Robert Kuemper; Tom Linneweber;          *
Joe Miller; Michelle Oas; Lee Person; *
Troy Ponto; Terry Reisner; Cathy         *
Renaudin; Brent Schaefer; Daryl          *
Slykhuis; Julie Spurrell; Owen           *
Spurrell; C. Straatmeyer; Gary Taylor; *
Grant Van Voorst; Rebecca Weaver;        *
Brad Woodward; Douglas Weber; Tim *
Reisch, and others unknown, in their     *
official and individual capacities,      *
                                         *
              Appellees.                 *
                                    ___________

                           Submitted: January 18, 2012
                              Filed: April 5, 2012
                               ___________
Before BYE, COLLOTON, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.


       South Dakota inmate William R. Cody appeals following the district court’s1
adverse grant of summary judgment in his 42 U.S.C. § 1983 lawsuit. Having
carefully reviewed the record relevant to the many rulings Cody challenges on appeal,
we find no basis for reversal, including no basis for overturning the preservice
dismissal of two claims, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per
curiam) (de novo review); the dismissal of three defendants under Federal Rule of
Civil Procedure 4(m) for insufficient service of process, see Mack v. Dillon, 594 F.3d
620, 622 (8th Cir. 2010) (per curiam) (abuse of discretion review); or the adverse
grant of summary judgment on certain claims, see Mason v. Corr. Med. Servs., Inc.,
559 F.3d 880, 884-85 (8th Cir. 2009) (de novo review). We remind Cody that as a
pro se litigant he is not excused from complying with procedural rules, see Brown v.
Frey, 806 F.2d 801, 804 (8th Cir. 1986), including Federal Rule of Civil Procedure
8, which requires a short and plain statement showing the pleader is entitled to relief,
and that each allegation in the pleading be simple, concise, and direct. As the district
court noted, the 75-page fourth amended complaint contained 246 paragraphs with
repeated references to various other declarations and documents filed with earlier
complaints, one of which was Cody’s own declaration containing 267 paragraphs,
which in turn cited 260 exhibits. Also, some of the 14 claims were either unrelated
or overlapping, and most were based on incidents which occurred over several years.
See Vicom, Inc. v. Harbridge Merch. Servs., Inc., 20 F.3d 771, 775-76 (7th Cir. 1994)
(primary purpose of Rule 8 is to allow court and opposing party to understand
whether valid claim is alleged and, if so, what it is; complaint must be sufficiently

      1
       The Honorable Roberto A. Lange, United States District Judge for the District
of South Dakota, adopting the report and recommendations of the Honorable John E.
Simko, United States Magistrate Judge for the District of South Dakota.

                                          -2-
clear so court or opposing party is not required to keep sifting through it in search of
what it is plaintiff asserts); cf. Michaelis v. Neb. State Bar Ass’n, 717 F.2d 437, 439
(8th Cir. 1983) (per curiam) (given amended complaint’s 98 pages with 144
numbered paragraphs, and its style and prolixity of pleadings, orderly trial would
have been impossible). The district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




                                          -3-